DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 11, 2022 and is acknowledged.
Allowable Subject Matter
Claims 1-3, 5-7, 14, 16 and 19-20 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Kumakura et al US Publication (2015/0183125), disclose a housing, a controller with a control board, a cutting head, at least one intake port, at least one outlet port, an air flow passage and a fan, 
however it is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
“…a region of the controller is on the air flow passage; the air flow passage has a branch part for branching the air flow passage into a plurality of branch flow passages, on a downstream side of the motor in an air flowing direction; and when a portion of the air flow passage on an upstream side of the branch part is defined as a main air flow passage, and the plurality of branch flow passages on a downstream side of the branch part include a first branch air flow passage and a second branch air flow passage; the first branch air flow passage is configured to communicate with the at least one outlet port; the second branch air flow passage is configured to circulate a part of the air flowing through the main air flow passage; and the region of the controller is on the second branch air flow passage.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 29, 2021

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                           
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725